J.S36028-14

NON-PRECEDENTIAL DECISION SEE SUPERIOR COURT I.O.P 65.37
COMMONWEALTH OF PENNSYLVANIA      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                           Appellant

                      v.

TIMOTHY FLAHERTY

                           Appellee                    No. 2888 EDA 2013


              Appeal from the Order Entered September 26, 2013
                 In the Court of Common Pleas of Pike County
              Criminal Division at No(s): CP-52-CR-0000320-2012
                            CP-52-CR-0000321-2012

BEFORE: GANTMAN, P.J., JENKINS, J., and FITZGERALD, J.**

CONCURRING STATEMENT BY FITZGERALD, J.:FILED SEPTEMBER 10, 2014

        I agree with the majority that our prior decision in this matter compels

the rev

Although 42 Pa.C.S. § 9813(a) and 75 Pa.C.S. § 3815 did not authorize the



                                          itative needs based on his personal

history    i.e., his military service in Afghanistan, the severe injuries and

trauma he suffered from an improvised explosive device attack, and his lack

of a criminal or substance abuse history prior to that incident    were just. I

continue to believe that the complex issues raised when our returning




**
     Former Justice specially assigned to the Superior Court.
J. S53041/13

veterans commit non-violent offenses demand careful attention from the

policymakers throughout the Commonwealth.

     Judge Jenkins joins this concurring statement.




                                   -2-